Citation Nr: 0802115	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1997 to January 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which determined that the 
character of the appellant's discharge from active service 
was a bar to VA compensation benefits.

The appellant testified at a hearing before a Senior Veterans 
Service Representative in March 2004.  The transcript of the 
hearing is in the appellant's claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant enlisted in May 1997 and received a 
discharge under other than honorable conditions in January 
2002.

3.  The appellant's non judicial punishments for violation of 
articles of the UCMJ (Article 92, two specifications for 
violation of a general order and dereliction of duty in 
September 2000; Article 86, for absence without leave from 
May 20, 2001, to May 30, 2001; and Article 112a for 
wrongfully using marijuana in November 2001) reflected 
willful and persistent misconduct.

4.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under other than honorable conditions.





CONCLUSION OF LAW

The appellant's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA benefits.  38 
U.S.C.A. § 101(2), (18) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.12, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the appellant with notice in 
September 2003, prior to the initial decision on the claim in 
March 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate his claim.  Specifically, the 
September 2003 letter explained that he would only be 
eligible for VA benefits if his military service was not 
dishonorable.  The pertinent regulations were also enclosed 
with the letter.  Additionally, the July 2005 statement of 
the case (SOC) notified the appellant of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA would seek 
to provide.  In particular, the September 2003 letter 
indicated that VA would obtain and review his military 
records.  He was also informed that he had a right to a 
personal hearing.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003 letter notified the appellant that he should 
tell VA about the events leading up to his discharge and 
submit evidence to support his story.  Examples of such 
evidence were provided.

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date.  Despite the 
inadequate notice provided to the appellant on the disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to VA benefits, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The appellant's service medical 
records as well as his service records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with this appeal.  VA has further assisted the appellant 
throughout the course of this appeal by providing him with a 
SOC, which informed him of the laws and regulations relevant 
to the claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.


LAW AND ANALYSIS

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant's discharge from service is dishonorable and 
therefore a bar to VA benefits.  The appellant's service 
records reflected that after he was given two non judicial 
punishments, he continued to engage in conduct in violation 
of Uniform Code of Military Justice (UCMJ) despite a warning 
of the consequences for doing so.  The appellant enlisted in 
May 1997 for a period of four years but voluntarily extended 
his contract for an additional 24 months until May 2003.  In 
September 2000, the appellant received two non judicial 
punishments under UCMJ Article 92 for violations of a lawful 
general order and dereliction of duty.  After the violations, 
he received an administrative counseling/warning letter dated 
in September 2000 which stated:

Any further deficiencies in your performance and/or 
conduct will terminate the reasonable period of 
time for rehabilitation that this 
counseling/warning entry provides and may result in 
disciplinary action and processing for 
administrative separation. All deficiencies or 
misconduct during your current enlistment, 
occurring before and after the date of this action 
will be considered. Subsequent violation of the 
UCMJ, conduct resulting in civilian conviction, or 
deficient conduct or performance of duty could 
result in an administrative separation Under Other 
Than Honorable Conditions.

This counseling/warning is made to afford you an 
opportunity to undertake the recommended corrective 
action. Any failure to adhere to the guidelines 
cited above will make you eligible for 
administrative separation.

Thereafter, the appellant had an unauthorized absence (UA) 
from May 20, 2001, to May 30, 2001.  In June 2001, he was 
given a non judicial punishment under Article 86 for an 
absence without leave (AWOL) based on the UA.  In November 
2001, he received an non judicial punishment for violation of 
Article 112a for wrongfully using marijuana.  The appellant 
was subsequently given an administrative separation 
processing notice in November 2001 for three misconduct 
violations of commission of a serious offense, drug abuse, 
and pattern of misconduct.  The appellant was then separated 
under other than honorable conditions.  

The appellant argues that consideration should be given to 
the reasons that led to his discharge as well as the years of 
service without any incidents before the first of his non 
judicial punishments occurred in September 2000.  The 
appellant claims that marital problems led to his 
unauthorized absence and violation of a general order and 
dereliction of duty violations.  Further, he contends that he 
and his then wife should have been offered counseling to 
assist with their marital problems.

Although the appellant contends that he did not receive 
counseling from the military, the Board finds it significant 
that the appellant was expressly given an opportunity to take 
corrective action after his first two non judicial 
punishments as reflected in the administrative 
counseling/warning letter dated in September 2000.  Further, 
he was informed that further violations of the UCMJ could 
result in an administrative separation Under Other Than 
Honorable Conditions.  However, despite notice that 
additional violations of UCMJ could result in administrative 
separation, the appellant incurred two more.  Regarding the 
unauthorized absence, the Board notes the Court has found 
that an unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  Cropper v. Brown, 6 Vet. App. 450, 453 
(1994).  The Board also finds it significant that the 
appellant has never mentioned his violation for the wrongful 
use of marijuana when explaining the events that brought 
about his violations.  It is worth noting that the appellant 
signed a November 2001 document entitled report and 
disposition of offense(s) specifying that while on board USS 
Lake Champlain in October 2001, he wrongfully used THC.  
Thus, after considering the nature and circumstances of the 
violations, the Board finds that he was not discharged for 
minor offenses.  As such, despite a lack of any UCMJ 
violations until after three years into his service, the 
Board concludes that the appellant's aforementioned actions 
constituted willful and persistent misconduct.  

The Board notes that, if it is established that, at the time 
of the commission of an offense leading to a person's court-
martial, discharge, or resignation, that person was insane, 
such person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(b) (2007).  In the instant case, there is no 
evidence to show, and the appellant does not contend, that he 
was insane at the time of his offenses.

For the reasons stated above, the Board finds that the 
appellant's discharge under other than honorable conditions 
is a bar to VA benefits.  The weight of the evidence is 
against the claim; thus, the appellant has failed to 
establish, by a preponderance of the evidence, that he is a 
"veteran" (with a qualifying discharge), and the reasonable 
doubt doctrine is not for application.  See Holmes v. Brown, 
10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 
Vet. App. 21 (1991) (holding that, before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge)).  
Consequently, the appellant has no legal entitlement to VA 
benefits based on disease or injury incurred between those 
dates, and his claim must be denied as a matter of law.  3 8 
C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


